 



Exhibit 10.15
BASE SALARY AND TARGET BONUS
FOR THE NAMED EXECUTIVE OFFICERS
     The following table sets forth the annual base salaries and of the Chief
Executive Officer and the four other most highly compensated executive officers
of Zale Corporation (the “Company”) for the fiscal year ending July 31, 2006,
and the target bonus for each such executive officer under the Company’s
executive bonus program as a percentage of annual base salary.

                  Name   Base Salary   Target Bonus %
Mary L. Forté
President and Chief Executive Officer
  $ 800,000       125 %
Sue E. Gove
Executive Vice President, Chief Operating Officer
  $ 650,000       100 %
Mark R. Lenz
Group Senior Vice President, Chief Financial Officer
  $ 275,000       50 %
Paul G. Leonard
Group Senior Vice President and President, Zales Jewelers
  $ 375,000       40 %
Peter B. Feigenbaum
Senior Vice President, Upstream Supply Chain
  $ 250,000       32.5 %

     For additional information regarding the compensation of the Company’s
executive officers, please refer to the information under the heading “Executive
and Director Compensation” in the Company’s Definitive Proxy Statement on
Schedule 14A, which has been filed with the Securities and Exchange Commission

